Title: From George Washington to Major William Goodrich, 19 June 1779
From: Washington, George
To: Goodrich, William


        
          Sir,
          [West Point, 19 June 1779]
        
        You are hereby authorized & required to engage as many of the Stockbridge & Scatacoke tribes of Indians as you can; and with a few good woodsmen if to be had join the Army under the command of Majr General Sullivan.
        These men are to have not more than private Soldiers pay unless you should find it necessary to distinguish the chief of each tribe by some little pecuniary, or other encouragement.
        You will be allowed Captains pay & Rations, and may, if you shd obtain & march forty Men, or upwds appoint a lieutenant (who will be allowed pay and Rations as such) to aid and assist you in this command.
        These instructions will authorise you to draw public provisions where they are to be had, & to pass certificates where there are no Commissary’s stores for such as you obtain from the Inhabitants.
        I cannot give you a precise rout because I do not know the time you will be ready to move with this party from Stockbridge nor the Situation Genl Sullivan may be in when you commence your March but at Esopus you will be able to learn where the Army is and can shape your course accordingly. Given at West point this 19th of June 1779.
      